—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 24, 1997 (People v Oreckinto, 236 AD2d 635), affirming a judgment of the Supreme Court, Richmond County, rendered March 7, 1994.
Ordered that the application is denied.
*435The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Copertino, J. P., Sullivan, Friedmann and Gold-stein, JJ., concur.